                        UNITED STATES DISTRICT COURT
                             DISTRICT OF MAINE

UNITED STATES OF AMERICA,              )
                                       )
                   v.                  ) 2:16-cr-00075-JDL-1
                                       )
XAVIER WATSON,                         )
                                       )
      Defendant.                       )

      ORDER ACCEPTING THE RECOMMENDED DECISION OF THE
                     MAGISTRATE JUDGE

      United States Magistrate Judge John C. Nivison filed a Recommended

Decision (ECF No. 308) on February 5, 2019, on Xavier Watson’s motion for a

reduction of his sentence (ECF No. 282) and motion to credit time served in pre-trial

detention (ECF No. 293), pursuant to 28 U.S.C.A. § 636(b)(1)(B) (West 2019) and

Federal Rule of Civil Procedure 72(b).     Neither party filed an objection to the

Recommended Decision.

      I have reviewed and considered the Magistrate Judge’s Recommended

Decision, together with the entire record, and have made a de novo determination of

all matters adjudicated by the Magistrate Judge’s Recommended Decision. I concur

with the recommendations of the United States Magistrate Judge for the reasons set

forth in his Recommended Decision, and determine that no further proceeding is

necessary.

      It is therefore ORDERED that the Recommended Decision of the Magistrate

Judge (ECF No. 308) is hereby ACCEPTED, and Watson’s motion for a reduction of

his sentence (ECF No. 282) and motion to credit time served in pre-trial detention

(ECF No. 293) are DENIED.
SO ORDERED.

Dated this 19th day of March, 2019.


                                            /s/ JON D. LEVY
                                      CHIEF U.S. DISTRICT JUDGE




                               2
